Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 2/6/2020.
Claim 1-21 are currently pending and have been examined. 

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figure 6 in step 601 describes a determination step of whether update information is received.  The specification at ¶177 describes that step in 601 it is determined if a software update is required and further describes the circumstances under which it would be required. The examiner notes one of those circumstances is that an update is received.  The examiner believes that 601 should be “is update information required?”.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Figure 2 shows elements 160, 161, and 162, however at ¶ 83 second antenna 261 is discussed.  The examiner believes that “second antenna 261” should be replaced with “first antenna 161”.
The specification from ¶ 161 to 164 describe “receive sensitivity” the examiner believes this should be preplaced with “reception sensitivity”.  
The specification at ¶ 177 describes that in step 601 it is determined if a software update is required and further describes the circumstances under which it would be required. Figure 6 in step 601 describes a determination step of whether update information is received. Appropriate correction is required.

Claim Objections
Claim 1, 7, 10 and 17 are objected to because of the following informalities: 
Claim 1 recites “determine whether update”.  The examiner believes this should be replaced with “determine whether an update.
Claim 7 recites “a moving vehicle having route information that is the most similar to the traveling route of the vehicle as the target vehicle”.  The examiner believes this phrase has a typographical error and believes the phrase should be replaced with “a moving vehicle having route information that is the most similar to the traveling route of the vehicle”.   The examiner notes that in claim 6, the target vehicle is determined from one of the plurality of moving vehicles.  See also ¶125 and 126 of the instant application that teaches that determining the moving vehicle having route information that is the most similar to the traveling route of the vehicle (not the target vehicle) and selecting that moving vehicle as the target vehicle.  Claim 7 will be examined accordingly.  
Claim 10 recites “a first storage” in line 1 and line 3.  The examiner believes the second recitation should be replaced with “the first storage”.
Claim 17 recites “wherein determining whether the update for the at least one electronic device includes:”.  This phrase is not grammatically correct.  The examiner believes that the phrase should be replaced with “wherein determining whether the update for the at least one electronic device is required includes”:”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A first communicator configured to communicate in Claim 1, line 2 (corresponding structure found in at least ¶81)
A first input device configured to receive a degree of the importance of the update in claim 4, lines 1-2 (corresponding structure found in at least ¶68)
A driver configured to generate power in Claim 12, line 2 (corresponding structure found in at least ¶88)
A communicator configured to communicate in Claim 12, line 3 (corresponding structure found in at least ¶81)
A communication infrastructure configured to provide a communication service in Claim 21, line 2 (corresponding structure found in at least ¶51)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “the most similar” in claim 7 is a relative term which renders the claim indefinite. The term “the most similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear in what ways the route would be “the most similar”.  For example, it could mean that the route has a similar number of turns, is in a similar direction, uses similar streets no matter the direction of travel, has a similar destination or starting point, overlaps the route the most, has a similar number of stop lights, or has a similar amount of traffic along the route, etc.
Regarding Claim 14, The term “together” in claim 14 is a relative term which renders the claim indefinite. The term “together” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, it is not clear to the examiner whether together means that they are provided together in the same message, provided together at substantially at the same time, or provided together within a predetermined time range.   The specification does not provide any further definition or description.  For purposes of examination, the examiner will interpret together to be within a predetermined time range. 
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claims 16:
Step 1: Claim 16 is directed towards a method of updating an electronic device.  
Step 2A, prong 1:  Claim 16 recite the abstract concept of communicating, determining, and updating. This abstract idea is described at least in claim 16 by communicating with at least one of a communication infrastructure of a moving vehicle, determining whether an update for the electronic device is required and updating the device based on the update information.  These steps fall into the mental processes grouping of abstract ideas as it could include a person asking someone for the most recent version number of a software product and comparing that version number against the version that they currently have and obtaining the newest version.  The limitations as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computing components.
Other than reciting “a communication infrastructure” or “moving vehicle” and “controller” nothing in communicating with at least one of a communication infrastructure or a moving vehicle, determining whether an update for the electronic device is required and updating the device based on the update information steps precludes the idea from practically being performed in the human mind. For example, but for the “communicator”, “a communication infrastructure” or “moving vehicle” and “controller” language the claim encompasses a human requesting the most recent software version number, and 
Step 2A, prong 2: The claims recite elements additional to the abstract concepts.  However, these additional elements fail to integrate the abstract idea into a practical application.
Claim 16 recites “a communicator”, “a communication infrastructure” or “moving vehicle”, and “controller” which are generic components that are simply employed as a tool to perform the communicating, determining and updating and providing a portion of the abstract idea (See MPEP 2106.05(f)). 
Claim 16 recites “communicating, by a communicator” and “determining by a controller…whether an update is required” which is insignificant extra solution activity as the step simply gathers data necessary to perform the abstract idea. These additional steps amount to necessary data gathering and generic computing components wherein all uses of the recited abstract idea require such data gathering or data output. See MPEP 2106.05(g).
Regarding the recitation of “updating the at least one electronic device based on the update information”, the examiner notes that limitations that do not amount to more than a recitation of the words "apply it" (or an equivalent), such as mere instructions to implement an abstract idea on a computer, do not meaningfully limit the claim in an eligibility rejection. For example, use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate 
Further, Claim 16 also recites “a method of controlling a vehicle”, which generally links the use of the judicial exception to a particular technological environment or field of use. Employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient. See MPEP 2106.05(h)
Step 2B: For the same reasons addressed above with respect to Step 2A, prong 2, the additional elements recited in claims 16 fail to amount to an inventive concept. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.  
Thus, when considering the combination of elements and the claimed invention as a whole, Claim 16 is not patent eligible.
Regarding claims 17-20:
Dependent claims 17-20 only recite limitations further defining the mental process and recite further data gathering (i.e. determining steps). These limitations are considered mental process steps and additional steps that amount to necessary data gathering. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to 
Claims 16-20 are not patent eligible.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, and 8-21 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Ricci (US Patent No. 2014/0306834, hereinafter "Ricci ").
Regarding Claim 1, Ricci (see at least Ricci Figure 8 and 21 and associated description)
a first communicator (256 or 8116 of Fig 8) configured to communicate with at least one of a communication infrastructure (Software/Firmware server of Fig. 21) or a moving vehicle (2116, 2120, 2124); and 
a first controller (vehicle control system 204 or traffic controller 8112 of Figure 8) configured to: 
determine whether update for at least one electronic device included in the vehicle is required (see at least Ricci ¶655, “communication with the software/firmware server 2140 to determine whether or not an updated firmware or software version is available.  Alternatively, or in conjunction with the above, the message module 2108 can receive a message from the software/firmware server 2140 indicating that the software/firmware update is available…”,) and 
when the update for the at least one electric device is required, update the at least one electronic device based on update information received from the moving vehicle or the communication infrastructure (see at least Ricci ¶655, “When a software/firmware update becomes available, the vehicle 104 is able to retrieve that software/firmware update from one or more of the stored data 2144 , and/or from one or more the other vehicles, such as vehicle A 2116…”).
The examiner notes that the different Figures and descriptions in Ricci are not necessarily different embodiments (e.g. the descriptions relied upon, Fig. 2, 8c, 21).  Instead, Ricci discloses optional examples within the figures and descriptions.  For example, the description related to Figure 21, while the majority of the description refers to software updates, in ¶657 Ricci discloses “the disclosed embodiment is not limited to 
Further, the examiner notes that claim 2, as written, only requires one of determining whether to switch a travelling route of the vehicle based on at least one of:
(1) device information of the at least one electronic device 
OR
(2) route information of the moving vehicle.  
Claims 3-4, the respective wherein clauses are only limiting if the determination is based on (1) device information of the at least one electronic device.  Regarding Claims 5-7, the respective wherein clauses are only limiting when the determination is based on (2) route information of the moving vehicle.  Therefore, as written, the examiner would need to apply reference that teach either 1-4 OR 1, 2 and 5-7 in order to reject all claims 1-7. To overcome this interpretation, the examiner recommends positively reciting the limitation(s) (e.g., The vehicle of claim 2, wherein the first controller is configured to determine whether to switch the travelling route of the vehicle based on device information of the at least one electronic device and wherein the device information includes…”) However, for the purposes of compact prosecution, the examiner has provided a rejection for each claim.  The Applicant should recognize that there may be separate embodiments cited to teach the divergent determination criterion.
Regarding Claim 2, Ricci discloses the vehicle of claim 1, wherein the first controller is configured to determine whether to switch a travelling route of the vehicle based on at least one of device information of the at least one electronic device or route information of the moving vehicle (see at least Ricci ¶¶536 and 541, “the route may be adjusted by information sent from the traffic controller 8112” and “the traffic controller 8112 may receive route adjustments from the automated traffic system that are then sent to the location module 896 to change the route.  Further, the traffic controller 8112 can also send driving instructions to the automobile controller 8104 to change the driving characteristics of the vehicle 104.”) 
Regarding Claim 3, Ricci discloses the vehicle of claim 2, wherein the device information includes at least one of: a type of an update file required for updating the at least one electronic device; a size of the update file; a cumulative reception rate of the update file; or an importance of the update (see at least Ricci ¶600 “different types of data”, associated with different vehicle systems, and priority type 1276 (critical or non-critical) see Figure 12C, and ¶609 “representing different types of data” associated with a vehicle shown in portion 1282 of Figure 12D”)
Regarding Claim 4, Ricci discloses the vehicle of claim 3, further comprising: a first input device configured to receive a degree of the importance of the update from a user (see at least Ricci ¶597, “A default priority can be associated with each area 508 or zone 512 of vehicle…” A vehicle operator position (driver) may be set higher than any alternative zone, see also discussion of user-based settings in ¶612 and preferential communication channels and communication types in 607. See also priority type 1276 (critical or non-critical) see Figure 12C).
Regarding Claim 5, Ricci discloses the vehicle of claim 2, wherein when switching the travelling route is determined, the first controller is configured to: determine an optimal route based on the at least one of the device information or the route information of the moving vehicle, and switch the travelling route based on the (see at least Ricci ¶535 “automobile controller 8104 can drive the vehicle 104 along a route provided by the location module 896.  The route may be adjusted by information sent from the traffic controller 8112 e.g. to avoid a traffic jam, accident, etc.).
Regarding Claim 8, Ricci discloses the vehicle of claim 1, wherein the first controller is configured to control the first communicator to transmit a signal for requesting the update information to the moving vehicle or the communication infrastructure when the update for the at least one electronic device is required (see at least Ricci ¶656 “the message module 2018, upon receiving a notification that there is an updated firmware/software available, can begin messaging or querying other vehicles to determine whether or not they have received some or all of a compatible firmware/software update.”).
Regarding Claim 9, Ricci discloses the vehicle of claim 1, wherein the first controller is configured to control the first communicator to transmit a signal for requesting the update information to the moving vehicle or the communication infrastructure when the update for the at least one electronic device is not completed (see at least Ricci ¶654, “the software update of the second vehicle where the communication includes a progress indicator so that a third vehicle can continue the update process where the second vehicle left off, and so on, with this status of the update progress being optionally indicated as part of the communications between the vehicles”.)
Regarding Claim 10, Ricci discloses the vehicle of claim 1, further comprising a first storage, wherein the first controller is configured to store the update information (see at least Ricci Fig. 21, Storage, 2106, or ¶541 “the traffic controller 8112 can also manage vehicle-to-vehicle communications and store information about the communications or other information in the traffic information database 8124”)
Regarding Claim 11, Ricci discloses the vehicle of claim 1, wherein the first controller is configured to: determine an update order of the at least one electronic device based on the device information of the at least one electronic device, and update the at least one electronic device based on the determined update order (see at least Ricci ¶462 and 666: A user’s device would be given preferential routing treatment of data above that of another user such that  “a driver would be given priority for Internet access above that of the passengers.  This could become important for example, when the driver is trying to obtain traffic or direction information or, for example, when the vehicle is performing a download to update various software features” “advertising messages could be blocked…user preferences can be established and the various rules implemented…”).
Regarding Claim 12, Ricci discloses a vehicle comprising: 
a driver configured to generate power for travelling (see at least Ricci ¶464, vehicle 104 can include, among many other components common to vehicles, wheels 607, a power source 609 (such as an engine, motor, or energy storage system)…a manual or automatic transmission 612…”); 
a communicator configured to communicate with at least one of a communication infrastructure or a neighboring vehicle (see at least Ricci ¶655, “communication with the software/firmware server 2140 to determine whether or not an updated firmware or software version is available.  Alternatively, or in conjunction with the above, the message module 2108 can receive a message from the software/firmware server 2140 indicating that the software/firmware update is available…”,); and 
a controller (2104 or 8104) configured to: 
control the driver to travel based on predetermined route information (see at least Ricci ¶641, “traffic controller 8112 may then receive route adjustments…the traffic controller 8112 can also send driving instructions to the automobile controller 8104 to change the driving characteristics of the vehicle 104” including, speed, changing lanes, performing another maneuver), and control the communicator  to transmit update information for updating at least one electronic device received from the communication infrastructure to the neighboring vehicle (see at least Ricci ¶¶ 654 “a first vehicle may have received a software update from a first signal source, while a second vehicle did not receive this software update…Here the first vehicle may transmit the software update to the second vehicle when the first vehicle is in a communication proximity with the second vehicle” and Ricci ¶655, “When a software/firmware update becomes available, the vehicle 104 is able to retrieve that software/firmware update from one or more of the stored data 2144 , and/or from one or more the other vehicles, such as vehicle A 2116…”)
The examiner notes that while the above citations are from the point of view of the vehicle receiving the update, rather than the vehicle providing the update, Ricci discloses that the other vehicles 2116-2124 can be similarly equipped with the message (see Ricci for example, ¶655, 656).
Regarding Claim 13, Ricci discloses the vehicle of claim 12, further comprising: 
a storage configured to store the predetermined route information (see at least Ricci Fig. 21, Storage, 2106, or ¶542, “traffic information database 8124 may be adapted to store update, and retrieve information about communications with other vehicles…”) 
wherein the controller is configured to control the communicator to transmit the predetermined route information to the neighboring vehicle located within a predetermined range (see at least Ricci, Ricci ¶¶ 654 “Here the first vehicle may transmit the software update to the second vehicle when the first vehicle is in a communication proximity with the second vehicle”  and ¶656 “…GPS information from both vehicles, upon the indication that one vehicle has a software update for another vehicle, indicates that based on their projected trajectories the vehicles will only in communication for a matter of seconds, the vehicle firmware/software system may opt to not begin downloading from the other vehicle. If, however, for example, the two vehicles are parked beside each other in a parking lot, the vehicle firmware/software system can coordinate with the one or more other vehicles that have the updated firmware/software available and begin the download process.”)
 Regarding Claim 14, Ricci discloses the vehicle of claim 13, wherein the controller is configured to control the communicator to transmit the predetermined route ¶656 “…GPS information from both vehicles, upon the indication that one vehicle has a software update for another vehicle, indicates that based on their projected trajectories the vehicles will only in communication for a matter of seconds, the vehicle firmware/software system may opt to not begin downloading from the other vehicle. If, however, for example, the two vehicles are parked beside each other in a parking lot, the vehicle firmware/software system can coordinate with the one or more other vehicles that have the updated firmware/software available and begin the download process.” Further, the examiner notes that the interpretation that the update message is GPS information, as described in Ricci ¶¶657 and 536, also read on this limitation)
Regarding Claim 15, Ricci discloses the vehicle of claim 12, wherein the controller is configured to control the communicator to transmit the update information in response to a signal requesting for the update information (see at least Ricci ¶655, “communication with the software/firmware server 2140 to determine whether or not an updated firmware or software version is available.  Alternatively, or in conjunction with the above, the message module 2108 can receive a message from the software/firmware server 2140 indicating that the software/firmware update is available…”,).
Regarding Claim 16, Ricci discloses a method of controlling a vehicle (see at least Ricci Figure 8 and 21 and associated description)
communicating, by a communicator (256 or 8116 of Fig 8), with at least one of a communication infrastructure (Software/Firmware server of Fig. 21) or a moving vehicle (2116, 2120, 2124); 
determining, by a controller, whether update for at least one electronic device included in a vehicle is required (see at least Ricci ¶655, “communication with the software/firmware server 2140 to determine whether or not an updated firmware or software version is available.  Alternatively, or in conjunction with the above, the message module 2108 can receive a message from the software/firmware server 2140 indicating that the software/firmware update is available…”,); and 
updating, by the controller, the at least one electronic device based on update information received from the moving vehicle or the communication infrastructure when the update for the at least one electric device is required infrastructure (see at least Ricci ¶655, “When a software/firmware update becomes available, the vehicle 104 is able to retrieve that software/firmware update from one or more of the stored data 2144 , and/or from one or more the other vehicles, such as vehicle A 2116…”).
Regarding Claim 17, Ricci discloses the method of claim 16, wherein determining whether update for the at least one electronic device includes: determining whether update for the at least one electronic device is required, upon receiving the update information from the moving vehicle or the communication infrastructure (see at least Ricci ¶655, “communication with the software/firmware server 2140 to determine whether or not an updated firmware or software version is available.  Alternatively, or in conjunction with the above, the message module 2108 can receive a message from the software/firmware server 2140 indicating that the software/firmware update is available…”,).
Regarding Claim 18, Ricci discloses the method of claim 16, further comprising: determining, by the controller, whether to switch a travelling route of the vehicle based on at least one of: device information of the at least one electronic device, or route information of the moving vehicle (see at least Ricci ¶¶536 and 541, “the route may be adjusted by information sent from the traffic controller 8112” and “the traffic controller 8112 may receive route adjustments from the automated traffic system that are then sent to the location module 896 to change the route.  Further, the traffic controller 8112 can also send driving instructions to the automobile controller 8104 to change the driving characteristics of the vehicle 104.”) 
Regarding Claim 19, Ricci discloses the method of claim 18, further comprising: when it is determined that the travelling route is to be switched, determining, by the controller, an optimal route based on the at least one of the device information or the route information of the moving vehicle; and switching the travelling route of the vehicle based on the determined optimal route (see at least Ricci ¶535 “automobile controller 8104 can drive the vehicle 104 along a route provided by the location module 896.  The route may be adjusted by information sent from the traffic controller 8112. The examiner notes that Ricci discloses many examples of reasons a particular route may be changed to an optimal route.  These examples include to avoid a toll road, to avoid a danger (pothole, ice), to avoid an emergency vehicle and possible accident, traffic etc.).
Regarding Claim 20, Ricci discloses the method of claim 16, further comprising: transmitting, by the communicator, a signal for requesting the update information to the (see at least Ricci ¶656 “the message module 2018, upon receiving a notification that there is an updated firmware/software available, can begin messaging or querying other vehicles to determine whether or not they have received some or all of a compatible firmware/software update.”).
Regarding Claim 21, Ricci discloses a communication system comprising:
 a communication infrastructure configured to provide a communication service (Software/Firmware server of Fig. 21); 
a moving vehicle (2116, 2120, 2124) configured to travel based on predetermined route information and transmit update information received from the communication infrastructure to an outside of the moving vehicle; and 
a vehicle configured to: 
determine whether update for at least one electronic device is required, (see at least Ricci ¶655, “communication with the software/firmware server 2140 to determine whether or not an updated firmware or software version is available.  Alternatively, or in conjunction with the above, the message module 2108 can receive a message from the software/firmware server 2140 indicating that the software/firmware update is available…”,) and 
when the update for the at least one electric device is required, update the at least one electronic device based on the update information received from the moving vehicle (see at least Ricci ¶655 “When a software/firmware update becomes available, the vehicle 104 is able to retrieve that software/firmware update from one or more of the stored data 2144 , and/or from one or more the other vehicles, such as vehicle A 2116…”).

Claim(s) 1, 2, 3, 5-7, 12, 16-19 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Magalhães de Matos (US Patent No. 2020/0314611, hereinafter "Magalhães de Matos").
Regarding Claim 1, Magalhães de Matos (see at least Magalhães de Matos Figure 8 and 10 and the accompanying description) discloses a vehicle (830 or 1100) comprising: 
a first communicator (832 or 1102) configured to communicate with at least one of a communication infrastructure (820) or a moving vehicle (840…842 or 1110); and 
a first controller configured to (see at least Magalhães de Matos ¶47 and 161, “the OBU comprises a connection and/or routing manager that operates to perform routing of communications in a vehicle-to-vehicle/vehicle-to-infrastructure multi-hop communication.  A mobility manager (or controller, MC) may…ensure that communication sessions persist over one or more handoff(s)”): 
determine whether update for at least one electronic device included in the vehicle is required (see at least Magalhães de Matos ¶208, “vehicle 1100 may be moving in a direction that the vehicle 110 came from.  When they near each other the vehicle 110 may provide information, such as, for example, that there is an accident ahead with resulting traffic jam”.  The examiner notes that receiving an update is within the applicant’s description of determining if an update is required, see instant application at least ¶177), and 
when the update for the at least one electric device is required, update the at least one electronic device based on update information received from the moving vehicle or the communication infrastructure (see at least Magalhães de Matos, ¶208, “Accordingly, this information may allow the vehicle 1100 to change its route to avoid the traffic jam.  Accordingly, when the vehicle 1110 connects via Wi-Fi with the vehicle 1100, the vehicle 1110 may be able to update its information even though it is not connected to the Cloud 830”).
Regarding Claim 2, Magalhães de Matos discloses the vehicle of claim 1, wherein the first controller is configured to determine whether to switch a travelling route of the vehicle based on at least one of device information of the at least one electronic device or route information of the moving vehicle (see at least Magalhães de Matos, ¶208, Accordingly, this information may allow the vehicle 1100 to change its route to avoid the traffic jam.  Accordingly, when the vehicle 1110 connects via Wi-Fi with the vehicle 1100, the vehicle 1110 may be able to update its information even though it is not connected to the Cloud 830, see also Magalhães de Matos ¶47 “the OBU comprises a connection and/or routing manager that operates to perform routing of communications in a vehicle-to-vehicle/vehicle-to-infrastructure multi-hop communication.  A mobility manager (or controller, MC) may…ensure that communication sessions persist over one or more handoff(s)”
The examiner notes that claim 2, as written, only requires determining whether to switch a travelling route of the vehicle based on at least one of:
(1) device information of the at least one electronic device 
OR
(2) route information of the moving vehicle.  
Regarding Claims 3-4, the respective wherein clauses are only limiting if the determination is based on (1) device information of the at least one electronic device.  Regarding Claims 5-7, the respective wherein clauses are only limiting when the determination is based on (2) route information of the moving vehicle.  However, for the purposes of compact prosecution, the examiner has provided a rejection for each claim.  The Applicant should recognize that there may be separate embodiments to teach the divergent determination criterion.
Regarding Claim 3, Magalhães de Matos, discloses the vehicle of claim 2, wherein the device information includes at least one of: a type of an update file required for updating the at least one electronic device; a size of the update file; a cumulative reception rate of the update file; or an importance of the update (see at least Magalhães de Matos, ¶189, information may concern,…amounts of data received or transmitted…the types of data transferred...”
Regarding Claim 5, Magalhães de Matos discloses the vehicle of claim 2, wherein when switching the travelling route is determined, the first controller is configured to: determine an optimal route based on the at least one of the device information or the route information of the moving vehicle, and switch the travelling route based on the determined optimal route (see at least Magalhães de Matos, ¶208, “Accordingly, this information may allow the vehicle 1100 to change its route to avoid the traffic jam.” Magalhães de Matos, also discloses optimizing the route in ¶247 and discusses considerations of route in ¶ 252 and 253).
Regarding Claim 6, Magalhães de Matos discloses the vehicle of claim 5, wherein the first controller is configured to: determine a target vehicle among a plurality of moving vehicles located in a predetermined area, and determine the optimal route based on route information of the target vehicle (see at least Magalhães de Matos, ¶208, “Accordingly, this information may allow the vehicle 1100 to change its route to avoid the traffic jam.” Magalhães de Matos, also discloses optimizing the route in ¶247 and discusses considerations of route in ¶ 252 and 253).
Regarding claim 7, Magalhães de Matos discloses the vehicle of claim 6, wherein the first controller is configured to determine, among the plurality of moving vehicles, a moving vehicle having route information that is the most similar to the traveling route of the vehicle as the target vehicle (see at least Magalhães de Matos, ¶257. The configuration may take into account one or more of signal power, receive signal strength… The context information may comprise one or more of a location of the mobile vehicle, a speed of the mobile vehicle, a direction of travel of the mobile vehicle, processing capabilities….”).
Regarding Claim 12, Magalhães de Matos discloses a vehicle comprising: 
a driver configured to generate power for travelling see at least Magalhães de Matos, ¶167, autonomous vehicle, engine ¶58); 
a communicator configured to communicate with at least one of a communication infrastructure or a neighboring vehicle (see at least Magalhães de Matos ¶208, vehicle 1100 may make use of its WI-Fi radio 1102 to connect to another vehicle 1110 with its Wi-Fi radio 1112.); and 
a controller (see at least Magalhães de Matos ¶47 mobility manager (or controller, MC)) configured to: 
control the driver to travel based on predetermined route information (see at least Magalhães de Matos, ¶167, autonomous vehicle will have a predetermined route and ¶188 for routes and ¶192 “control the vehicle 830, and/or assist in the operation of the vehicle 830), and control the communicator to transmit update information for updating at least one electronic device received from the communication infrastructure to the neighboring vehicle (see at least Magalhães de Matos ¶208, vehicle 1100 may make use of its WI-Fi radio 1102 to connect to another vehicle 1110 with its Wi-Fi radio 1112.  “Accordingly, this information may allow the vehicle 1100 to change its route to avoid the traffic jam.  Accordingly, when the vehicle 1110 connects via Wi-Fi with the vehicle 1100, the vehicle 1110 may be able to update its information even though it is not connected to the Cloud 830). 
Regarding Claim 16, Magalhães de Matos discloses a method of controlling a vehicle (see at least Magalhães de Matos Figure 8 and 10 and the accompanying description), the method comprising: 
communicating, by a communicator, with at least one of a communication infrastructure or a moving vehicle (see at least Magalhães de Matos ¶208, vehicle 1100 may make use of its WI-Fi radio 1102 to connect to another vehicle 1110 with its Wi-Fi radio 1112)
determining, by a controller, whether update for at least one electronic device included in a vehicle is required (see at least Magalhães de Matos ¶208, “vehicle 1100 may be moving in a direction that the vehicle 110 came from.  When they near each other the vehicle 110 may provide information, such as, for example, that there is an accident ahead with resulting traffic jam”.  The examiner notes that receiving an update is within the applicant’s description of determining if an update is required, see instant application at least ¶177),; and 
updating, by the controller, the at least one electronic device based on update information received from the moving vehicle or the communication infrastructure when the update for the at least one electric device is required (see at least Magalhães de Matos, ¶208, “Accordingly, this information may allow the vehicle 1100 to change its route to avoid the traffic jam.  Accordingly, when the vehicle 1110 connects via Wi-Fi with the vehicle 1100, the vehicle 1110 may be able to update its information even though it is not connected to the Cloud 830”).
Regarding Claim 17, Magalhães de Matos discloses the method of claim 16, wherein determining whether update for the at least one electronic device includes: determining whether update for the at least one electronic device is required, upon receiving the update information from the moving vehicle or the communication infrastructure (see at least Magalhães de Matos ¶208, “vehicle 1100 may be moving in a direction that the vehicle 110 came from.  When they near each other the vehicle 110 may provide information, such as, for example, that there is an accident ahead with resulting traffic jam”.)
Regarding Claim 18, Magalhães de Matos discloses the method of claim 16, further comprising: determining, by the controller, whether to switch a travelling route of the vehicle based on at least one of: device information of the at least one electronic device, or route information of the moving vehicle (see at least Magalhães de Matos, ¶208, “Accordingly, this information may allow the vehicle 1100 to change its route to avoid the traffic jam.).
Regarding Claim 19, Magalhães de Matos discloses the method of claim 18, further comprising: when it is determined that the travelling route is to be switched, determining, by the controller, an optimal route based on the at least one of the device information or the route information of the moving vehicle; and switching the travelling route of the vehicle based on the determined optimal route (see at least Magalhães de Matos, ¶208, “Accordingly, this information may allow the vehicle 1100 to change its route to avoid the traffic jam. Magalhães de Matos, also discloses optimizing the route in ¶247 and discusses considerations of route in ¶ 252 and 253).
Regarding Claim 21, Magalhães de Matos discloses a communication system (see at least Magalhães de Matos Figure 8 and 10 and the accompanying description) comprising:
 a communication infrastructure (820) configured to provide a communication service; 
a moving vehicle (840…842 or 1110) configured to travel based on predetermined route information and transmit update information received from the communication infrastructure (see at least Magalhães de Matos ¶¶208 vehicle 1100 may have downloaded various information, such as software updates, location data, map updates, look-ahead context, etc., from the Cloud 810) to an outside of the moving vehicle (see at least Magalhães de Matos ¶¶188 route and 209, a vehicle can receive information from other nearby vehicles such as software updates, location data, map updated, look ahead context, speed, direction, location); and 
a vehicle (830 or 1100) configured to: 
determine whether update for at least one electronic device is required (see at least Magalhães de Matos ¶208, “vehicle 1100 may be moving in a direction that the vehicle 110 came from.  When they near each other the vehicle 110 may provide information, such as, for example, that there is an accident ahead with resulting traffic jam”.  The examiner notes that receiving an update is within the applicant’s description of determining if an update is required, see instant application at least ¶177), and 
when the update for the at least one electric device is required, update the at least one electronic device based on the update information received from the moving vehicle (see at least Magalhães de Matos, ¶208, “Accordingly, this information may allow the vehicle 1100 to change its route to avoid the traffic jam.  Accordingly, when the vehicle 1110 connects via Wi-Fi with the vehicle 1100, the vehicle 1110 may be able to update its information even though it is not connected to the Cloud 830”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kato et al. (US PG Pub. 2020/0371774) teaches software updates for vehicles, including autonomous vehicles, changing routes in view of signal, and prioritization of updates.  Kwon (US PG Pub. 2018/0275983) teaches software .  	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/J.M.A./Examiner, Art Unit 3662         

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662